DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 16 are currently pending in this application.
	Claims 1, 9, and 16, are amended as filed on 07/14/2021.
	Claims 17-25 are canceled as filed on 08/23/2019.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (Pre-Grant Publication No. US 2017/0257276 A1), hereinafter Chou, and further in view of Pourali et al. (International Publication No. WO 2015/140678 A1), hereinafter Pourali, and in further view of Xi et al. (Pre-Grant Publication No. US 2016/0328259 A1), hereinafter Xi.

2.	With respect to claims 1 and 9, Chou taught a method for providing a Virtual Network Function (0041, where the VNF is instantiated) for deployment in a Network Function Virtualization Infrastructure (0041, lines 17-21), comprising: obtaining an input including a description of available software components (0035, where the VNFD contains the description of the software resources of 0037 lines 15-20), configuration requirements specifying service types to be provided by the VNF (0045, lines 1-8, where the new VNF instance is generated and the request would contain the requested service type in accordance with 0023, lines 1-10, where running the virtualized radio station and etc. represent different service types that were requested in the instantiation request), and infrastructure information specifying resources provided by the NFVI (0037, lines 1-20, where the hardware and software resources can be seen), wherein the infrastructure information includes characteristics of virtual machines (0037, lines 15-20, where the capabilities are the characteristics and the virtualized resources makeup the virtual machine in accordance with 0048); generating a VNF component configuration that optimizes usage of the resources and satisfies requested service availability (0037, where the optimization of the software resources is stated and the VNF components can be seen in allocated capacity of the VNFCs in 0066); forming a VNF configuration including a collection of VNFC configurations (0037, where the optimization of the software resources is stated and the VNF components can be seen in allocated capacity of the VNFCs in 0066); and delivering the VNF configuration to a 
	However, while Chou did teach optimizing the VNF network components, and running different service types, and while it could be argued (under BRI) that since this happens for each of the services therefore the system thus performs said features for each service types, in order to achieve a more compact prosecution it will be concluded that Chou did not explicitly state that the generating and forming steps where performed for each of the different service types.  On the other hand, Pourali did teach that generating and forming steps where performed for each of the different service types (0132-0133, where the different service types are provided different sets of component type configurations.  See also 0044-0045, the AMF configurations for the different service types create the stacks of suitable prototype configurations).  Both of the systems of Chou and Pourali are directed towards managing Virtualized Network Functions (Chou: title, Pourali: 00206, lines 1-2) and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Chou, in order to generate candidate configurations for different service types, as taught by Pourali, in order to ensure that the system is optimized to a level a maximum efficiency. 
	However, the combination of Chou and Pourali did not explicitly state that the VNFC configuration including VM flavors and related reliability, capacity, and resource usage.  On the other hand, Xi did teach that the VNFC configuration including VM flavors and related reliability, capacity, and resource usage (0040, where the quotas 

3.	As for claims 2 and 10, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Pourali taught generating candidate configurations for each service type (0132-0133, where the different service types are provided different sets of component type configurations.  See also 0044-0045, the AMF configurations for the different service types create the stacks of suitable prototype configurations); and selecting, from the candidate configurations generated for each service type (0132-0133), the VNFC configuration that uses a minimum number of physical hosts (Chou: 0066, where the VNFC as software components can be seen and where the minimum number of physical hosts is given as part of the virtual resource to physical host optimization).

4.	As for claims 3 and 11, they are rejected on the same basis as claims 2 and 10 (respectively).  In addition, Pourali taught wherein selecting from the candidate configurations further comprises: creating type stacks based on prototypes selected 

5.	As for claims 4 and 12, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Pourali taught determining a maximum number of service instances (Sis) collocated per VM that satisfies the requested service availability (0186, where the SU is a virtual service unit that provides a service, which makes it a virtual machine under broadest reasonable interpretation.  This can also be seen in paragraph 0043).
6.	As for claims 6 and 14, they are rejected on the same basis as claims 4 and 12 (respectively).  In addition, Pourali taught determining a range defined by a theoretical minimum number of Sis and a theoretical maximum number of Sis that a VM provides based on a VM capacity specified in the infrastructure information (0150, where the theoretical minimum equation is provided and wherein the theoretical maximum equation can be seen in 0186); and estimating availability of an SI when a given number of Sis within the range are collocated on the VM (0102 & 0104, where both paragraphs show calculations for determining availability of the Sis based on the collocation associated with the equations from 0150 & 0186).



8.	As for claims 8 and 16, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Chou taught creating, for each VM flavor, entities that satisfy the requested service availability (0037, where the optimization includes utilizing the best arranged based on the capabilities described capabilities); and selecting a VM flavor for which the number of Sis per physical host is maximum (0037, where the optimization includes utilizing the best arranged based on the capabilities described capabilities).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, in view of Pourali, and in further view of Official Notice.

6.	As for claims 5 and 13, they are rejected on the same basis as claims 4 and 12 (respectively).  In addition, Pourali taught wherein determining the maximum number of Sis collocated per VM further comprises: estimating availability of an SI based on failure 
	However, the combination of Chou and Pourali did not explicitly state determining availability based on rates of hosting entities.  On the other hand, the examiner gives official notice that determine availability based on the error rates of devices/machines that are hosting other components was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Chou, to utilize basing availability of the error rates of host devices/machines, in order to maximize the system’s efficiency.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452